Nichols, J.
On June 20, 1956, this court affirmed the judgment of the trial court sustaining the defendant’s general demurrer to the plaintiff’s petition. Knowles v. Housing Authority of City of Columbus, 94 Ga. App. 182 (94 S. E. 2d 55). Application was made to the Supreme Court of Georgia for the writ of certiorari. The writ was granted and the Supreme Court, upon hearing the writ, entered on November 13, 1956, a judgment reversing the judgment of this court, on the ground that this court should have reversed the judgment of the court below, instead of entering a judgment of affirmance. Knowles v. Housing Authority of the City of Columbus, 212 Ga. 729 (95 S. E. 2d 659). Therefore, it is ordered and adjudged that the judgment of affirmance by this court in the case be vacated, and the judgment of the court below be and the same is reversed in accordance with the judgment of the Supreme Court.

Judgment reversed.


Felton, C. J., and Quillian, J., concur.